Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

            DETAILED ACTION
	
1.	This action is in response to the amendment and argument field on 21 September 2021.
2.	Claims 1 and 7 have been amended.
3.	Claims 1-3, 5-7 and 9-11 remain Pending and Rejected. 	
		
               Responses to the Argument

4.	The applicant’s arguments filed on 21 September 2021 are moot in view of new ground of rejection rendered.	

   Claim Rejections - 35 USC § 103
	
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459  (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-7 and 9-11 are rejected under 35 U.S.C §103(a) as being unpatentable over Gantman et al. (US Publication No. 20040133789), hereinafter Gantman and in view of Liu et al. (US Publication No. 20190104410), hereinafter Liu and in view of Isaac Jeng (US Publication No. 20170302400), hereinafter Jeng.

In regard to claim 1:
a storage configured to store authentication data corresponding to content stored in a management server and outputted with a same value each time the authentication data is outputted (Gantman,                         
                            ¶
                            17
                            )
                        
                    .
a controller configured to convert the authentication data into a sound wave signal (Gantman,                         
                            ¶
                            21
                            )
                            .
                        
                    
and a voice outputter configured to output the converted sound wave signal, wherein the controller (Gantman,                         
                            ¶
                            23
                            )
                            .
                        
                    
when the authentication information output comment is received convert authentication information into a sound wave signal (Gantman,                         
                            ¶
                        
                    24).
Gantman does not explicitly suggest, wherein the authentication information  includes authentication data stored in the storage to which an identification value is added, and wherein the authentication data is outputted with a same value each time the authentication information is outputted and the identification value is generated randomly however in a relevant art Liu discloses his limitation(Liu,                         
                            ¶
                            33
                            ,
                             
                            40
                            -
                            42
                            )
                            .
                        
                      
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the method of convert the authentication data into a 
Gantman in view of Liu does not explicitly suggest, or according to sequentially increased numerical data each time the authentication information output comment is received; however in a same field of endeavor Jeng discloses this limitation (Jeng,                         
                            ¶
                            75
                            ,
                             
                            23
                            )
                            .
                        
                    
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the method of convert the authentication data into a sound wave signal of Gantman in view of Liu of generating sequentially increased numerical data disclosed in Jeng in order to verify against the received passcode, stated by Jeng at para.23.

In regard to claim 2:
wherein the controller performs control to output a prerequisite signal notifying in advance that authentication information is to be transmitted as a sound wave signal first and then to output the authentication information converted into the sound wave signal (Gantman,                         
                            ¶
                            61
                            )
                            .
                        
                      

In regard to claim 3: 
wherein the voice outputter outputs the prerequisite signal for a preset time of t1, and after a preset time of t2 elapses, outputs a sound wave signal having a frequency corresponding to "0" or "1" for a preset time of t3 (Gantman,                         
                            ¶
                            48
                            )
                            .
                        
                    

claim 5: 
wherein the controller generates a different identification value at each time of generating the identification value rather than generating an identification value identical to a previously generated identification value (Gantman,                         
                            ¶
                            50
                            )
                            .
                        
                    

In regard to claim 6: 
wherein the identification value includes one of a random number that is generated at random, numerical data that is sequentially increased, and data that is generated to correspond to a current time (Gantman,                         
                            ¶
                            51
                            -
                            52
                            )
                            .
                        
                    

In regard to claim 7:
converting, by the authentication apparatus, authentication information into a sound wave signal (Gantman,                         
                            ¶
                            21
                            )
                            .
                        
                    
wherein the authentication information generated by adding identification value which is generated random or sequentially increased numerical data each Application No. To be assignedPage 4 of 7time the authentication information output comment received, to the authentication data and outputting the converted sound wave signal (Gantman,                         
                            ¶
                            61
                            ,
                             
                            58
                            )
                            .
                        
                    
transmitting, by the user terminal having received the sound wave signal, the authentication data into digital data and transmitting the digital data to the management server (Gantman,                         
                            ¶
                        
                    39).
comparing, by the management server, the previously stored authentication data with the authentication data received from the user terminal device to determine validity of the authentication data Gantman,                         
                            ¶
                            42
                            ,
                             
                            58
                            )
                            .
                        
                    
                        
                            ¶
                            40
                            ,
                             
                            57
                            )
                            .
                        
                    
 Gantman does not explicitly suggest, wherein the authentication information includes authentication data stored in a storage to which an identification value is added, and wherein the authentication data is outputted with a same value each time the authentication information is outputted and the identification value is generatedPage 4 of 9Serial No. 17/264,922 Atty Docket No. 17982-000014-US-NP Response to Office Action dated 24 June 2021randomly; however in a relevant art Liu discloses his limitation(Liu,                         
                            ¶
                            33
                            ,
                             
                            40
                            -
                            42
                            )
                            .
                        
                      
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the method of convert the authentication data into a sound wave signal of Gantman with the authentication value generation randomly disclosed in Liu because to ensuring data information security of the user of the transmitter, stated by Liu at para.6.
 Gantman in view of Liu does not explicitly suggest, or according to sequentially increased numerical data each time the authentication information output comment is received; however in a same field of endeavor Jeng discloses this limitation (Jeng,                         
                            ¶
                            75
                            ,
                             
                            23
                            )
                            .
                        
                    
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the method of convert the authentication data into a sound wave signal of Gantman in view of Liu of generating sequentially increased numerical data disclosed in Jeng in order to verify against the received passcode, stated by Jeng at para.23.
claim 9: 
wherein the comparing, by the management server, of the previously stored authentication data with the authentication data received from the user terminal device to determine the validity of the authentication data includes determining, in response to the identification value added to the authentication data being different from previously stored identification values, the identification value to be a new identification value and storing the new identification value to match with the authentication data (Gantman,                         
                            ¶
                            54
                            -
                            55
                            )
                            .
                        
                      

In regard to claim 10:
further comprising determining that authentication is successful upon determining that the identification value added to the authentication data is the new identification value (Gantman,                         
                            ¶
                            55
                            ,
                             
                            47
                            -
                            48
                            )
                            .
                        
                    

In regard to claim 11:
wherein the comparing, by the management server, of the previously stored authentication data with the authentication data received from the user terminal device to determine the validity of the authentication data includes determining that authentication fails upon determining that the identification value added to the authentication data is identical to the previously stored identification values (Gantman,                         
                            ¶
                        
                    48, Abstract).

                            Conclusion	
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure (See form “PTO-892 Notice of reference cited).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONJUR RAHIM whose telephone number is (571)270-3890. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Monjur Rahim/
Patent Examiner
United States Patent and Trademark Office
Art Unit: 2436; Phone: 571.270.3890
E-mail: monjur.rahim@uspto.gov
Fax: 571.270.4890